IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMOS JAMES SINGLETON, . Civil No. 3:47-cv-220
Plaintiff : (Judge Mariani)
V. :
DR. ROBERT BEADLE, et al,

Defendants

ORDER
AND NOW, this =p/¢ f July, 2019, upon consideration of the motion (Doc.

56) for summary judgment filed on behalf of Defendants Beadle and Habovich, and for the
reasons set forth in the Court’s Memorandum of the same date, IT IS HEREBY ORDERED
THAT:

1. The motion (Doc. 56) for summary judgment is GRANTED.

2. The Clerk of Court is directed to ENTER judgment in favor of Defendants
Robert Beadle and Jessica Habovich, and against Plaintiff.

3. The Clerk of Court is further directed to CLOSE this case.

4, Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 

Robert D\Mariarf
United States District Judge
